Exhibit 10.1


AMENDMENT NO. 1 TO
FIRST COMMUNITY BANK, N.A.
EMPLOYMENT, CONSULTING, AND NONCOMPETE AGREEMENT

        This Amendment No. 1 to the Employment, Consulting, and Noncompete
Agreement (this “Amendment”) is made by and between First Community Bank, N.A.
(the “Bank”), a wholly owned subsidiary of First Community Corporation, a South
Carolina corporation (the “Company”), and Steve P. Sligh (the “Executive”) as of
this 14th day of September 2005.

        WHEREAS, the Bank and the Executive entered into an employment,
consulting, and noncompete agreement dated as of April 12, 2004 (the
“Agreement”) as a condition to the consummation of the merger between DutchFork
Bancshares, Inc. and the Company (the “Merger Agreement”);

        WHEREAS, Section 2 of the Agreement provides that, “Unless earlier
terminated as provided herein, the Employment Services under this Agreement
shall commence on the Merger Effective Date and be for a term of three years
(the “Employment Term”);

        WHEREAS, the Bank and Executive desire to terminate the Employment Term
and begin the Consulting Period under the Agreement effective as of October 1,
2005; and

        WHEREAS, the Bank and the Executive desire to amend the Agreement as set
forth below.

        NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agrees as follows:

        Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

        1.        Termination of Employment Term. The Bank and the Executive
agree that the Employment Term under the Agreement shall terminate on October 1,
2005. The Executive acknowledges that such termination is voluntary and shall
not trigger any severance compensation described in Section 6(e) or otherwise.
The Executive also acknowledges that upon such termination he is no longer
entitled to receive any of the compensation described in Section 5(b) of the
Agreement.

        2.        Section 3 of the Agreement is deleted in its entirety and
replaced with the following:

             Consulting Services. Beginning on October 1, 2005, the Executive
shall provide consulting services to the Bank and the Company in accordance with
the terms of this Agreement for a period of two years (the “Consulting Period”).
During the Consulting Period, the Executive shall be an independent contractor
of the Bank and shall not be an employee of the Bank. Executive agrees to spend
at least 30 hours a month providing consulting services under this Agreement.


        3.        Section 4 of the Agreement is deleted in its entirety and
replaced with the following:

             Additional Consideration for the Restrictive Covenants. Upon the
expiration of the Consulting Period, the Bank agrees to pay to the Executive for
complying with the Restrictive Covenants the sum of $180,000 per year for three
years payable on a monthly basis in


--------------------------------------------------------------------------------

  accordance with the Bank’s standard payroll practices. The Executive
acknowledges and agrees that valid consideration has been given to him in return
for the promises and covenants set forth herein. These payments shall not be due
following termination of this Agreement for reasons of death, Cause, or any
violation of the Restrictive Covenants.


        4.        Section 5(e) of the Agreement is deleted in its entirety and
replaced with the following:

             During the Consulting Period, the Bank shall pay the Executive an
annual consulting fee of $180,000 on a monthly basis in accordance with the
Bank’s standard payroll practices.


        5.        Miscellaneous.

                   a.        Except to the extent specifically modified by this
Amendment, the terms and conditions of the Agreement shall continue in full
force and effect.

                   b.        This Amendment may be executed in two or more of
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one and the same instrument.

                   c.        Captions and section headings appearing herein are
included solely for convenience of reference only and are not intended to affect
the interpretation of any provision of this Amendment.

                   d.        This Amendment shall be governed by, and construed
in accordance with, the laws of the State of South Carolina, without regard to
principles of conflict of laws.

                   e.        No principle of law providing for the
interpretation of a contract provision against the draftsperson shall be applied
in interpreting any provision of this Amendment, both parties having had ample
opportunity to have this Amendment reviewed and negotiated by counsel of their
choosing.

                   f.        This Amendment cannot be modified, or any of the
terms hereof waived, except by an instrument in writing (referring specifically
to this Amendment) executed by the party against whom enforcement of the
modification or waiver is sought.

                   g.        This Amendment shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Bank and the Executive have executed this
Amendment as of the day and year first above written.

      FIRST COMMUNITY BANK, N.A.            By:  /s/ Michael C. Crapps         
Print name:  Michael C. Crapps          Title:  Chief Executive Officer      
       STEVE P. SLIGH          /s/ Steve P. Sligh           Print name:  Steve
P. Sligh  